Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to the application filed on 5/3/2022 with a priority date of 12/30/2018.
Applicant’s amendments have been entered and , claims 5, 6, 10, 11 are cancelled.
Claims 1-4, 7-9 and 12-15 are currently pending and have been examined.
The amendments overcome the 35 USC 103 rejection in the prior office action and an updated search did not yield a reasonable combination of reference that discloses the claims.
Claims 1-4, 7-9 and 12-15 remain rejected under 35 USC 101.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-9 and 12-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without providing a practical application or significantly more. 
Step 1: Claims 1-4, 12 and 14 are directed to a system and 7-10, 13 and 15 are a method. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims are rejected under 35 U.S.C. §101 because the claims are directed to an abstract idea, fail to amount to a practical application and fail to amount to significantly more.
Step 2A: 
Prong 1: The specification explains the problem is that when impressions are not tracked and shared the demand-side platforms (bidding services) are not provided the number of impression shown to a user by other DSP’s. Instead the DSP’s are provided periodic updates, such as every 24 hours, so there is lag time during which the DSP’s do not know if a user exceeds a frequency cap because the advertisement could have been provided by a different DSP. The claimed steps gather historical data about impressions and information about advertising that a user is known to have already seen. The historical data is used to predict the number of times a particular advertisement has been shown to a particular user on a particular DSP by considering the webpages that the DSP services and the users propensity to visit those webpages. The actual advertising seen by the user is combined with predictions for each DSP to determine how likely it is that the user has hit a global frequency cap during the lag period during which there the actual data has not yet been provided. This is used to decide whether to bid on the advertising request and/or how much to bid for a particular advertisement. 
Specifically, the claims recite a plurality of DSPs that do not communicate with other DPSs. The claims then recite a service configure to: identify a number of seen ad displays, group advertising properties in to universes, determine the probability a user is in a universe at moments in time, estimate the total amount of time a user is in a universe, determine the rate of ad displays in a universe as a function of time, calculate a total number of ad displays that a user is expected to have received, estimate the number of displays the user has already seen, calculate a total number of ad displays likely seen across all DSP’s, determine a probability the has hit a global frequency cap and determine whether to respond to a bid request based on the calculations. The claims further narrow the concept to probabilities that are based on Markov chain analysis and Poisson probability, and dependent claims describe how the bid decisions and bid values are based on the probability that the user has reached the frequency cap.
These concepts falls under Certain Methods Of Organizing Human Activity, such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). Further, the claims specifically recite the Markov chain analysis and Poisson probability, which are Mathematical Concepts the include mathematical formulas or equations.
Prong 2: This judicial exception is not integrated into a practical application. The claims recite that the direct query service is implemented on a real-time information bridge server. Examiner respectfully asserts that a bridgehead server is a term of art, but a bridge server is not. The applicant specification does not describe a bridge server beyond that “The Service thus serves as a real-time information bridge” at [0040,0041]. Therefore, the claimed bridge server is interpreted as a server. At best the steps recite and utilize this server at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data and a generic memory storing data) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). 
The claims also recite the additional elements of a digital advertising campaign and DSPs (i.e. Demand Side Platforms) communicating with an ad server. Dependent claims recite the use of machine learning and neural networks at a high level, which fail to suggest any improvement to these fields. These additional elements do not provide meaningful limitations and do no more than generally link the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually because the order combination merely provides a series of steps that describe abstract concepts along with computerized device that implement the abstract concepts in a technological environment where advertising bid across multiple DSPs.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application the additional element of a processor amounts no more than adding the words “apply it” and the other additional elements are no more than general linking the abstract concepts to an environment, which is far from particular.
The computing devices are merely tools used to implement the step of the abstract ideas and the additional elements are being used for their intended purposes. These computing devices are recited at a high level of generality and the broadest reasonable interpretation comprise only a microprocessor, memory and transmitter to simply perform the generic computer functions of processing and transmitting data, outputting the results. At best, the claims offer are a combination of software and/or hardware that just performs the computer function of gathering data, and processing data to calculate a bid. Therefore, generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. 
 TLI Communications provides an example of a claim invoking computers and other machinery merely as a tool to perform an existing process. The court stated that the claims describe steps of recording, administration and archiving of digital images, and found them to be directed to the abstract idea of classifying and storing digital images in an organized manner. 823 F.3d at 612, 118 USPQ2d at 1747. The court then turned to the additional elements of performing these functions using a telephone unit and a server and noted that these elements were being used in their ordinary capacity (i.e., the telephone unit is used to make calls and operate as a digital camera including compressing images and transmitting those images, and the server simply receives data, extracts classification information from the received data, and stores the digital images based on the extracted information). 823 F.3d at 612-13, 118 USPQ2d at 1747-48. 
Similarly, these claims receive bid request and in response provide bids by invoking computer systems as tools being used in an ordinary capacity to execute the abstract idea. Thus, these additional elements do not add significantly more to the abstract idea because they were simply applying the abstract idea on a computer system without sufficient recitation of details of how to carry out the abstract idea. The claims merely offer conventional computer systems to organizing Human Activity.
Although the calculations in combination with an environment with several DSPs may add a slight degree of particularity to the claims, the underlying concept embodied by the limitations merely encompasses the abstract idea itself of organizing, displaying, and manipulating data for the business process of bidding. In short, the claims simply do something on the technology, which does not require doing something to technology and implementing this abstract concept using generic computerized software elements cannot transform the abstract idea in to patent eligible subject matter because these steps merely recite the abstract idea using a computer instead of using another less automatic means. 
Just as Diamond v. Diehr, 450 U.S. 175, 101 S.Ct. 1048, 67 L.Ed.2d 155 (1981) could not save the claims in Alice, which were directed to "implement[ing] the abstract idea of intermediated settlement on a generic computer", Alice, 134 S.Ct. at 2358-59, it cannot save these claims directed to performing calculations to determining bids on a generic computer. See also, Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93.

Reasons for Overcoming the Art of Record
The art of record discloses predictions based on access patterns learned from historical data about the advertising channels a user is predicted to visit over a period of time, such as an hourly basis, daily basis and weekly basis. This prediction is used to set frequency capping conditions for each DSP and an overall frequency cap for all DSPs. The art of record does not discloses predicting the probability that a user will exceed a frequency cap during a time period using the claimed order combination of identifying ad displays, grouping digital properties in universes comprising properties served by a single DSP, determining a probability Markov chain analysis based on a user in a particular universe, estimating an amount of time, determining a rate per moment using a Poison probability based on the total amount of time and calculating the total number of ad displays the user is expected to have received in the universe.


Art of Record
Kumar et al. (U.S. 2019/02955122; Hereafter: Kumar): Kuman disclose the claimed arrangement of DSPs, bid requests, identifying the ad displays a user has actually seen, determining the user has hit a global frequency cap and controlling whether DSP’s respond to bid requests. Kumar also discloses Steps c. ii (1-4), iii, iv as an initial step that makes predictions about frequency caps for each DSP and overall for all the DSPs. Kumar uses  apparatus 200 to gather historical data and make these predictions. Kumar also uses apparatus 200 to track real-time impression from each DPS as shown in step 424 then performs an evaluation in Step 426 that triggers an negative audience pixel in step 428.  In Kumar, Apparatus 200 is updated after each impression so the frequency cap in step c. v is known, as opposed to a predicted probability. To be clear, Kumar discloses frequency cap predications but these are being used to set and update frequency caps because Kumar is updating the impressions as they are served so Kumar does not disclose determining a probability that the target user has hit a global frequency cap of ad displays.
Farahat, A. (2009), “Privacy preserving frequency capping in internet banner advertising”, In Proceedings of the 18th international conference on World wide web, 1147–1148: Farahat discloses using a Markov model to decide whether to serve an ad based on the predicted probability of violating the frequency caps based on the number advertisements that the user has likely seen. Farahat discloses the basic prediction but not in the context of multiple DSPs where the estimate is based on websites typically served by each DSP.
Rothman et al. (U.S. 2019/0104199; Hereafter: Rothman): Rothman discloses how a single DSP would adjust bid amounts based on the probability of hitting a number of exposures, but not a prediction based on multiple DSPs. 
Arora et al. (U.S. 2018/0025389; Hereafter: Arora): Arora discloses increasing the bid when the number of impressions for a specific user is failing to achieve a threshold number of view over a time period. For example, the bid is increased for a user that has zero impressions.
Deng et al. (U.S. 2017/0154357; Hereafter: Deng): Deng discloses using Poisson probability to arrive at an estimated impression count to provide additional flexibility in allowing arbitrary frequency caps. 
Saadat et al. US 2009/0327075 discloses the probability the a user or group of users will exceed the frequency cap and this information is used to determine whether to store user data. 
Werthheimer et al. US 2010/0318418 discloses a predicted frequency-capped capacity and the number of impressions available can be displayed to an advertiser. 
Vassilvitskii US 2011/0270676 disclose optimization of an advertisement delivery plan for allocating advertisements to frequency-capped contracts in a network-based environment.
Updated Search on 11/1/2021
Andrados et al. (U.S. 2020/0219141) discloses a tracking pixel being used to determine impressions in the context of multiple DSPs. The background section also includes several references disclosing real-time bidding were multiple DSPs provide bids. 
Farmer et al. (U.S. 9,129,313; Hereafter: Framer) discloses increasing predictions and probability scores for various criteria that DSPs use to make bid decisions, but the criteria does not include a prediction about a global frequency cap across DSPs. Pacing is discussed, thus impression are considered but not frequency. 
Calauzènes et al. (U.S. 2019/0392485) discloses how DSPs use the data to determine an improved bidding policy based upon estimating one or more second randomized bids for the available impression opportunities based upon the estimated value and a second random factor selected from a second randomized policy. 
Dalto et al. (U.S. 2012/0310729) discloses a global cap on frequency, but the advertising platform is implemented to send an "increment global frequency by 1" notification responsive each of the impression request, which means that there is not a prediction. There are multiple bidders but the impression bus tracks the actual frequency.
Buchalter et al. (U.S. 2011/0246297) discloses integrating multiple pools of impression opportunities from multiple advertising exchanges for bidding by advertisers using cookies and pixels, which appears to be how multiple DSPs typically know the impressions delivered to each user and whether the frequency cap is exceeded.  
Mak et al. (U.S. 2020/0219143) discloses another variation of sharing tracking pixels across bidding platforms (DSPs) to determine frequency.
Shah et al. (U.S. 2012/0046996) discloses a data management platform (DMP) that is the central focal point in a unified, centralized system for overall on-line advertising management in which a plurality of demand side platforms, data providers, and advertisers are integrated into a unitary system. Shah discloses a runtime user profile that is updated in real-time and accessed so DSPs can make bidding decisions. See, [0067, 0096-0098]. 

Response to Arguments
Regarding 35 USC 101 in view of the 2019 PEG:
The claims offer an arrangement between parties where an ad agency buys ad space via DSP servers that are networked to advertising servers that send bid requests to the DSP servers. The background of the specification explains that an ad agency manages a campaign across multiple DSPs by suppling a daily estimates to each DSP. The applicant explains the problems with daily estimates are that DSPs do not share information between each other, a particular DSP does not know a predictable function to estimate ad displays, the DSP only sends event logs at the end of each day or at a small number of discrete periods within a day to the ad agency, and the ad agency updates the estimates algorithm only at the beginning of each day.
The claimed solution is a probabilistic model service that determines a probability after receiving a bid request then sends the probability to a DSP that is configured to receive the probability and respond with a bid decision. Paragraph [0024, 0043] also disclose that the probabilistic model can be used for intra-day updating by instructing a DSP bid algorithm to interpret real-time behavior. Essentially event logs are received in smaller periods (i.e. less than a day) and the agency uses the probabilistic model to estimate ad displays, send the estimate to the DSP for the DSP to make a bid decision based on the estimate and the bid algorithm. 
The specification at [0055] explains the ad agency could act as an information bridge between DSPs. However, according to the applicant the ad agency can only receive event logs at the beginning of the day or discrete periods within the day, and the agency can only send the bid algorithm DSPs at the beginning of the day. The only other mention of a bridge is at [0056] where the direct query service “…thus serves as a real-time information bridge…”. 
Specifically, the claims recite a direct query service that is implemented on a real-time information bridge server in communication with each of a plurality of DSPs. The bid request is received by the DSP from the ad network server and the DSP sends the bid request to the bridge server. The bridge server estimates displays based on requests from other DPS received during the day and the current request. The direct query service returns the estimate to the DSP. The algorithm disclosed in the background and the claimed process both determine estimates for ad displays, but the background algorithm is updated daily and the claims require that the estimate is updated after each bid request.
The applicant argues that bridge server was previously unknown and provides the capability to perform the specific function of frequency capping across a plurality of DSPs. Examiner reviewed the specification for details regarding the bridge server. However, the specification does not disclose any further details, such as online, webpage, internet, processor, computer, cloud, internet, hardware or software. The only mention of networks is in regards to a neural network, and the only server is an ad server. Under 35USC 112, a patent need not teach, and preferably omits, what is well known in the art, and a under BRI a server is any form of hardware or software. In light of the specification, the claimed bridge server is a bridge between the DSP and a service that collects bid requests and provides estimates, which under 35 USC 101 amounts to any software or hardware that connects a first network to a second network. There is broad support for claiming a bridge server because one skilled in the art would understand that the system is implemented using hardware and software over networks, but at the same time it is impossible to arrive at the conclusion that estimating ad views in the claimed manner was impossible in the context of the prior art network architecture and that a bridge between two networks was previously unknown.
The applicant’s invention is not novel network architecture. Instead, the applicant’s invention is directed to a probabilistic model that estimates ad displays via a series of mathematical functions and provides those estimates to a DSP after each bid request using computerized devices and networks that are already present in the bidding system, such as the ad agency disclosed by the applicant, or data management platform (DMP) disclosed by Shah. The agency or DMP are examples of computerized devices that receive the logs from multiple DSPs, and communicate data to the DSP via a server over a network. Thus, an agency server or DMP is a bridge, and the claims simply place the probabilistic model service on the existing agency server or DMP server. These systems are already managing bids across multiple DPs and all the applicant has added to the existing system is that after each bid request the bid data is received, the model is updated and the probability is sent to the DSP.  
Under Prong 2 and Step 2B, Examiner respectfully asserts that a bridge server is nothing more than a server that connects two networks. The applicant specification does not describe a bridge server beyond that “The Service thus serves as a real-time information bridge” at [0040,0041]. Examiner does not dispute that online bidding takes place in a relatively short period of time. However, implementing a prediction in an environment that operates in real-time or in a near real-time environment does not transform the invention in to eligible subject matter. See, A wide-area real-time performance monitoring system for monitoring and assessing dynamic stability of an electric power grid – Electric Power Group, 830 F.3d at 1351 and n.1, 119 USPQ2d at 1740.
Further, the claims do not offer improved computer capabilities or to improve an existing technology. At best the claims use of a servers and computers in their ordinary capacity of quickly performing calculation, and a networks to communication an estimate that improves bids, and simply using a general purpose computer or computer components to perform an abstract idea (e.g., a method of organizing human behavior or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See, accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel or newly discovered, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were "‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection." Myriad, 569 U.S. 576, 589, 106 USPQ2d at 1976, 1978 (noting that Myriad discovered the BRCA1 and BRCA1 genes and quoting Mayo, 566 U.S. 71, 101 USPQ2d at 1965); Flook, 437 U.S. at 591-92, 198 USPQ2d at 198 ("the novelty of the mathematical algorithm is not a determining factor at all"); Mayo, 566 U.S. 73-74, 78, 101 USPQ2d 1966, 1968 (noting that the claims embody the researcher's discoveries of laws of nature). See, MPEP 2106 Patent Subject Matter Eligibility.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC R NETZLOFF/            Primary Examiner, Art Unit 3688